Name: 2011/78/EU: Commission Decision of 3Ã February 2011 on certain measures to prevent the transmission of the African swine fever virus from Russia to the Union (notified under document C(2011) 503) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 2011-02-04

 4.2.2011 EN Official Journal of the European Union L 30/40 COMMISSION DECISION of 3 February 2011 on certain measures to prevent the transmission of the African swine fever virus from Russia to the Union (notified under document C(2011) 503) (Text with EEA relevance) (2011/78/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular the third indent of Article 22(1) thereof, Whereas: (1) African swine fever is a highly contagious virus infection of domestic pigs and wild boars, with the potential for very serious and rapid spread, irrespective of national borders. (2) Since 2007, Russia has been reporting numerous outbreaks of African swine fever in pigs and wild boars throughout the country. (3) In January 2011 an outbreak of African swine fever was reported close to the Union border, in the region of Saint Petersburg. The presence of that disease close to the Union border constitutes a serious risk to the livestock population in the Union. (4) The transporter should ensure that for each vehicle used for the transport of animals a register containing information on cleansing and disinfection is retained for a minimum period of 3 years according to Council Directive 64/432/EEC (2). (5) Import of pigs and pig meat products is not permitted from Russia, however the virus causing the disease persists also in a contaminated environment outside the host animal and can be introduced into the Union with vehicles which have transported pigs. (6) It is therefore necessary to adopt certain protection measures at Union level taking into account the risk of the spread of the disease, virus survival in the environment and potential routes of its transmission. In particular, it is necessary to ensure that vehicles which have transported pigs and which enter the Union from Russia are appropriately cleansed and disinfected. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, livestock vehicle means any vehicle being used or which has been used for the transport of pigs. Article 2 Member States shall ensure that the operator or driver of a livestock vehicle on arrival from Russia at the point of entry into the territory of the Union provides information to the competent authority of the Member State showing that the vehicle has been cleansed and disinfected after the last unloading of pigs. That information may be presented in the form of a declaration as set out in Annex I or in another equivalent form. If the information is presented in another form, it shall cover the items set out in that Annex. The original of the declaration shall be kept by the competent authority and its copy by the operator/driver of the livestock vehicle. Article 3 The competent authority of the Member State of the point of entry into the Union shall check livestock vehicles entering the territory of the Union from Russia, in order to determine whether they have been satisfactorily cleansed and disinfected. If cleansing and disinfection have been satisfactorily carried out, the competent authority shall issue a certificate in accordance with the model set out in Annex II. The original of the certificate shall be kept by the operator/driver of the livestock vehicle and its copy should be kept by the competent authority. If cleansing and disinfection have not been satisfactorily carried out, the competent authority may: (a) refuse the entry into the territory of the Union of the livestock vehicle; or (b) subject the livestock vehicle to proper cleansing and disinfection at a place designated by the competent authority, as close as possible to the point of entry into the territory of the Union in the Member State concerned. Article 4 This Decision is addressed to the Member States. Done at Brussels, 3 February 2011. For the Commission John DALLI Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) OJ 121, 29.7.1964, p. 1977/64. ANNEX I Model declaration to be provided by the operator/driver of the livestock vehicle I, the operator/driver of the livestock vehicle ¦, declare that: (insert number of registration plate)  the most recent unloading of animals took place at: Country, region, place Date (dd.mm.yy) Time (hh:mm)  following unloading, the livestock vehicle was subject to cleansing and disinfection. The cleansing and disinfection included the livestock compartment, loading ramp, the wheels and the drivers cabin and protective clothes/boots used during unloading. The cleansing and disinfection took place: Country, region, place Date (dd.mm.yy) Time (hh:mm)  the disinfectant has been used at the concentrations recommended by the manufacturer (to indicate the substance and its concentration): ¦ Date Place Signature of the operator/driver Name of operator/driver of the livestock vehicle and its business address (in block letters): ¦ ANNEX II Cleansing and disinfection certificate for livestock vehicles used for the transport of pigs and entering the territory of the Union from Russia I, the undersigned official, certify that I have checked: 1. the livestock vehicle(s) with the registration plate(s) ¦ today and by visual control found the loading area satisfactorily cleansed, (insert number(s) of registration plate(s)) 2. the information presented in the form of a declaration as set out in Annex I to Commission Decision 2011/78/EU or in another equivalent form covering the items set out in Annex I to Decision 2011/78/EU. Date Time Place Competent authority Signature of the official (1) Stamp: Name in block letters: ¦ (1) The colour of the stamp and the signature must be different from that of the printing.